Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 2/24/2022, has been entered into the record. 
Claims 1-7 and 10-20 are presented for examination.

Specification
The amendment filed 2/24/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendments throughout the specification that change the materials used in the restriction layer and the material used in the organic layer are considered to be new matter.  Within the Applicant’s remarks, received 2/24/2022, the Applicant presents that based on the above objective facts and well-known knowledge in the art, Applicant submits that a skilled person would recognize that the information regarding the hydrophobic materials (i.e., the alkali metal salt and the alkaline earth metal oxide recited in original Claims 3 and 14) and the .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3, 4, 6, 12, 14 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3, 4, 6, 12, 14 and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because these claims now present that the layer having hydrophobicity now comprises at least one of polytetrafluorethylene and polydimethylsiloxane and that the layer having hydrophilicity now comprises at least one of an alkali metal salt and an alkaline earth metal oxide and wherein the alkali metal salt comprises at least one of LiF, MgCl2, and NaCl, and wherein the alkaline earth metal oxide comprises CaO.  Applicant’s remarks, received 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No. 2017/0250365 A1), hereafter referred to as Jin, in view of Kim et al. (US Pub. No. 2018/0033998 A1), hereafter referred to as Kim.

As to claim 1, Jin discloses a thin film encapsulation structure (abstract and fig 7) comprising:
a laminated layer (fig 7, laminate 40/50) for encapsulating a member (organic light emitting display unit on display region of the array substrate 
a restriction layer (30), for positioning the organic layer (40), located between the entire end surface of the organic layer (See annotated figure 7 below that shows the restriction layer 30 between the entire end surface of the organic layer 40) and a surface of the substrate (10), and wherein a 
wherein the member to be encapsulated comprises an OLED display device (organic light emitting display unit on display region of the array substrate 10; [0032] and including inorganic layer 20). 
Jin does not explicitly disclose wherein the organic layer has one of hydrophilicity and hydrophobicity and wherein the restriction layer has the other of hydrophilicity and hydrophobicity.  
However, Jin teaches that the bump structure has repellence against formation solution of the organic layer ([0007]). 
Furthermore, Kim discloses that it was known in the art to form a flow control pattern (fig 1, 170;[0052]) with a dam structure (180) with hydrophobicity ([0052]) to control the flow of the protective layer.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a restriction layer with one of hydrophilicity and hydrophobicity, as explicitly taught by Kim, and the organic layer with the other of hydrophilicity and hydrophobicity since this will allow for the control of the organic layer as intended in Jin such that the organic layer is repelled by the dam structure as taught in Jin’s paragraph [0007].  

    PNG
    media_image1.png
    511
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    1053
    media_image2.png
    Greyscale

As to claim 2, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).


As to claim 7, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein the restriction layer has a thickness of overlapping ranges of about 50 to 800A ([0036]).
Jin does not disclose wherein the restriction layer has a width of about 100 to 500um. 
However, Kim further discloses wherein a restriction layer includes characteristics such as height and width that can be configured in a variety of ways depending upon the characteristics of the device ([0081]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the restriction layer of Jin with a width in the range of about 100 to 500 micrometers considering the teaching of Kim since this result effective variable depends on the size and thicknesses of the encapsulation layers and display components and display environment, such as a display used in harsh conditions.  

As to claim 17, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein the inorganic layer comprises a ceramic material ([0038]). 
 
As to claim 18, Jin in view of Kim disclose the TFE structure according to claim 17 (paragraphs above).
Jin further discloses wherein the ceramic material comprises at least one of SiO2, SiNx, SiOxNy, and Al2O3 ([0038]). 

As to claim 19, Jin discloses a method for manufacturing a thin film encapsulation structure (abstract and fig 7), the method comprising:
providing a substrate (10), wherein a surface of the substrate is provided with a member to be encapsulated (organic light emitting display unit on display region of the array substrate 10; [0032] including layer 20); and 
forming a laminated layer (40/50), for encapsulating the member (organic light emitting display unit on display region of the array substrate 10; [0032] including inorganic layer 20), on the substrate (10) and the 
wherein forming the laminated layer further comprises forming a restriction layer (30) for positioning the organic layer (40) on a surface, on which the organic layer is to be formed, of the substrate (10), and wherein a layer closest to the member of the laminated layer is the organic layer 
wherein the restriction layer (30) is located between the entire end surface of the organic layer (See annotated figure 7 above that shows the restriction layer 30 between the entire end surface of the organic layer 40) and a surface of the substrate (10), and
wherein the member to be encapsulated comprises an OLED display device (organic light emitting display unit on display region of the array substrate 10; [0032] and including inorganic layer 20).
Jin does not explicitly disclose wherein the organic layer has one of hydrophilicity and hydrophobicity and wherein the restriction layer has the other of hydrophilicity and hydrophobicity.  
However, Jin teaches that the bump structure has repellence against formation solution of the organic layer ([0007]). 
Furthermore, Kim discloses that it was known in the art to form a flow control pattern (fig 1, 170;[0052]) with a dam structure (180) with hydrophobicity ([0052]) to control the flow of the protective layer.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a restriction layer with one of hydrophilicity and hydrophobicity, as explicitly taught by Kim, and the .  

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and further in view of Fukiwara et al. (US Pub. No. 2018/0277609 A1), hereafter referred to as Fukiwara, and further in view of Hirase (US Pub. No. 2013/0214266 A1).

As to claim 3, Jin in view of Kim disclose the TFE structure according to claim 2 (paragraphs above).
Jin further discloses wherein a material of the organic layer comprises at least one of epoxy resin, acryl, polyacrylate, polydimethyl diphenyl ether, and polypropylene ([0038]). 
Jin in view of Kim does not disclose wherein a material of the restriction layer comprises at least one of an alkali metal, salt and an alkaline earth metal oxide. 
Nonetheless, Fukiwara discloses wherein a material of the organic layer comprises at least one of polyimide and polyethyleneimine ([0161]), 2O3, polytetrafluoroethylene, and polydimethylsiloxane (as taught by Hirase; [0091]) as the restriction layer of Jin in view of Kim since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a known organic sealing layer taught by Fukiwara as the organic sealing layer of Jin in view of Kim and thus using a restriction layer of opposite hydrophilicity of the organic layer so that the layers are repelled in order to improve an encapsulation structure of Jin. 

As to claim 5, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin in view of Kim do not explicitly disclose wherein the organic layer has hydrophobicity and the restriction layer has hydrophilicity. 
Nonetheless, Fukiwara discloses wherein the organic layer of an encapsulation film has hydrophobicity ([0161] teaches polyimide).
. 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and Fukiwara, Hirase, and further in view of Lee (US Pub. No. 2014/0175397 A1).

As to claim 6, Jin in view of Kim and Fukiwara disclose the TFE structure according to claim 5 (paragraphs above).
Fukiwara further discloses wherein a material of the organic layer comprises at least one of polyimide and polyethyleneimine ([0161]), and it would have been obvious to use one of the known hydrophilic materials such as at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane (as taught by Hirase; [0091]) as the restriction layer of Jin in view of Kim since selecting a known hydrophobic or hydrophilic 
Jin in view of Kim does not disclose wherein a material of the restriction layer comprises at least one of an alkali metal, salt and an alkaline earth metal oxide. 
Nonetheless, Lee discloses wherein a material of an interlayer for TFE comprises at least one of an alkali metal, salt and an alkaline earth metal oxide ([0065]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known materials for an encapsulation structure taught in Lee for the encapsulation restriction layer of Jin in view of Kim since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made. 

As to claim 4, Jin in view of Kim, Fukiwara and Hirase and Lee disclose the TFE structure according to claim 6 (paragraphs above).
Lee further discloses wherein the alkali metal salt comprises at least one of LiF, MgCl2, and NaCl ([0065]), and wherein the alkaline earth metal oxide comprises CaO. 
. 

Claims 10, 11, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and further in view of Wang et al. (US Pub. No. 2017/0279080 A1), hereafter referred to as Wang.

As to claim 10, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin in view of Kim do not disclose wherein the laminated layer further comprises an auxiliary extension layer on a portion, extending along a direction parallel to a surface of the substrate, of the inner surface of the organic layer, and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity. 
Nonetheless, Wang discloses wherein a laminated layer (fig 1, layer 00) further comprises an auxiliary extension layer (fig 1, layer 003) on a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary extension layer of Wang on the laminate of Jin in view of Kim since this will improve the spreadability of the organic layer on the inorganic layer thereby improving the filling effect of cracks and defects in the inorganic layers by the organic layer.  

As to claim 11, Jin in view of Kim and Wang disclose the TFE structure according to claim 10 (paragraphs above).
Wang further discloses wherein the auxiliary extension layer and the organic layer have hydrophilicity ([0063] and [0073]). 

As to claim 13, Jin in view of Kim disclose the TFE structure according to claim 10 (paragraphs above).
Wang further discloses wherein the auxiliary extension layer and the organic layer have hydrophobicity ([0063] and [0073]). 

As to claim 16, Jin in view of Kim and Wang disclose the TFE structure according to claim 10 (paragraphs above).
Jin does not explicitly disclose wherein the auxiliary extension layer has a thickness of about 50 to 800A. 
However, Kim further discloses wherein a TFE layer includes characteristics such as height and width that can be configured in a variety of ways depending upon the characteristics of the device ([0081]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary extension layer of Jin in view of Kim and Wang with a thickness in the range of about 50 to 800A considering the teaching of Kim since this result effective variable depends on the size and thicknesses of the encapsulation layers and display components and display environment, such as a display used in harsh conditions.  

As to claim 20, Jin in view of Kim disclose the method according to claim 19 (paragraphs above). 
Jin in view of Kim do not disclose wherein forming the laminated layer further comprises forming an auxiliary extension layer on a surface, on 
Nonetheless, Wang discloses a laminated layer further comprising forming an auxiliary extension layer (fig 1A, layer 003) on a surface on which an organic layer is to be formed of a member or an inorganic layer (layer 001) before forming the organic layer (layer 002; [0047]), and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity ([0048]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary extension layer of Wang on the laminate of Jin in view of Kim since this will improve the spreadability of the organic layer on the inorganic layer thereby improving the filling effect of cracks and defects in the inorganic layers by the organic layer.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and Wang and further in view of Hirase.
 
As to claim 14, Jin in view of Kim and Wang disclose the TFE structure according to claim 11 (paragraphs above).
Jin in view of Kim and Wang do not disclose wherein a material of the auxiliary extension layer comprises at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane.
Nonetheless, Hirase discloses wherein known hydrophilic materials comprises at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane.
It would have been obvious to use one of the known hydrophilic materials such as at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane (as taught by Hirase; [0091]) as the auxiliary extension layer of Jin in view of Kim and Wang since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and Wang and further in view of Lee.
	
As to claim 12, Jin in view of Kim and Wang disclose the TFE structure according to claim 11 (paragraphs above).
2O3, an alkali metal salt and an alkaline earth metal oxide. 
Nonetheless, Lee discloses wherein a material of an interlayer for TFE comprises at least one of Al2O3, an alkali metal, salt and an alkaline earth metal oxide ([0065]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known materials for an encapsulation structure taught in Lee for the encapsulation auxiliary layer of Jin in view of Kim and Wang since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made. 

As to claim 15, Jin in view of Kim and Wang and Lee disclose the TFE structure according to claim 12 (paragraphs above).
Lee further discloses wherein the alkali metal salt comprises at least one of LiF, MgCl2, and NaCl ([0065]), and wherein the alkaline earth metal oxide comprises CaO.

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.

Applicant argued that Jin does not teach or suggest the limitations of claim 1 as now amended because claim 1 recites wherein a layer closest to the member of the laminated layer is the organic layer.  Specifically, even though the Examiner showed in the last office action that the “laminated layer” comprising “an organic layer” and “an inorganic layer” is considered to be the organic layer 40 and inorganic layer 50 shown in figure 7 that this characterization of Jin is unreasonable and teaches away from the disclosure of Jin because Jin further teaches another layer (20) that is closer to the “member”.  
Examiner disagrees because figure 7 of Jin does show a laminated layer (40 and 50) that comprises an organic layer (40) and an inorganic layer (50).  Therefore, Jin does not teach away from this laminate layer.  

Applicant further argued that in order to more clearly distinguish from Jin, Claim 1 is amended to further define the member as comprising an 
Examiner disagrees because the Applicant has amended claim 1 to recite that the member comprises an OLED display device, not wherein the member consists of an OLED display device.  Additionally, OLED display devices commonly include inorganic protective layers directly formed thereon, as such, the Applicant’s original disclosure does not have support for a claim limitation that would positively recite that an inorganic protective layer is not located directly thereon.  Therefore, the Examiner maintains that the claimed “member” that comprises an OLED display device is taught by the Jin reference wherein the OLED display unit and inorganic layer 20 are considered to meet the limitations of the recited member. 

Applicant further argued that Jin does not teach or suggest “a restriction layer, for positioning the organic layer, located between the entire end surface of the organic layer and a surface of the substrate,” as recited in amended claim 1. Specifically, figure 7 of Jin shows that the bump structure 30 is located between a portion and not the entirety of the end surface of the organic film layer 40 and the surface of the array substrate.  
Examiner disagrees because as shown in the annotated figure 7 of Jin presented above with respect to claim 1 and annotated figure 6C of the Applicant’s invention it is shown that the limitations as now recited in amended claim 1 are taught by the Jin reference.  Specifically, the claimed end surface that is between the inner surface and the outer surface is considered to be the curved surface portion of organic layer 40 that is located on the restriction layer 30 and is between the inner surface and outer surface.  Examiner also points out that additional end surfaces may also exist between the inner surface and outer surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/28/2022